    Case 1:21-cv-00171-MN Document 20-1 Filed 04/12/21 Page 1 of 2 PageID #: 530




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


     In re:                                                Chapter 11

     THE WEINSTEIN COMPANY HOLDINGS LLC,                   Bankr. Case No. 18-10601 (MFW)
     et al.,

                            Debtors.

     WEDIL DAVID, DOMINQUE HUETT,                          Civ. Case No. 21-00171 (MN)
     ALEXANDRA CANOSA AND AIMEE MCBAIN,

                            Appellants,

     v.

     THE WEINSTEIN COMPANY HOLDINGS LLC,
     et al. and the OFFICIAL COMMITTEE OF
     UNSECURED CREDITORS,

                            Appellees.


                         CERTIFICATE OF COMPLIANCE WITH
                   TYPEFACE REQUIREMENT AND TYPE-VOLUME LIMITS

           1.      This brief complies with the typeface requirement of Federal Rule of Bankruptcy

Procedure 8015(a)(7)(B) because it has been prepared in Times New Roman 12-point typeface

using Microsoft Office 2016’s Microsoft Word.

           2.      This brief complies with the type-volume limitation of Rule 8015(a)(7)(B)(iii)

because it contains 10,1511 words, which were counted by Microsoft Office 2016’s Microsoft

Word, excluding the parts of the brief exempted by the Rule.




1
    Word limit: 13,000
Case 1:21-cv-00171-MN Document 20-1 Filed 04/12/21 Page 2 of 2 PageID #: 531




Dated: April 12, 2021                Respectfully Submitted,

                                     THE ROSNER LAW GROUP LLC

                                     /s/ Frederick B. Rosner
                                     Frederick B. Rosner (DE 3995)
                                     Zhao (Ruby) Liu (DE 6436)
                                     824 Market Street, Suite 810
                                     Wilmington, DE 19801
                                     Telephone: (302) 777-1111
                                     rosner@teamrosner.com
                                     liu@teamrosner.com

                                     Counsel to Appellants




                                     2
